Citation Nr: 9935743	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for prurigo 
nodularis/neurodermatitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran served in active 
service from January 1969 to August 1970. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's skin disability is characterized by 
constant itching and extensive lesions.  However, it is not 
characterized by eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, nor is it exceptionally repugnant.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
prurigo nodularis/neurodermatitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 
4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, in a February 1994 rating decision, 
the veteran was awarded service connection and a 10 percent 
disability evaluation, by analogy, for prurigo 
nodularis/neurodermatitis under Diagnostic Code 7899-7806, 
effective July 1990.  At present, as the veteran contends his 
disability is more severe than currently evaluated, he is 
seeking an increased disability evaluation for his skin 
disability in excess of 10 percent.

With respect to the evidence, the record includes an October 
1990 VA examination report noting the veteran reported that 
in 1970 and 1976 he had multiple tender erythematous nodules 
on the extensor surfaces of the lower arms and some on the 
face.  At the time of the examination, he presented evidence 
of recurrent pruritis and thick pruritic plaques primarily in 
the extensor surfaces of the lower extremities, some 
transient problem with "boils" over the face and arms, and 
thick plaques with scale located on the extensor surfaces of 
the forearms.  He also presented evidence of scarring from 
previous lancing.  His diagnoses included Agent Orange 
exposure and prurigo nodularis/neurodermatitis.  In addition, 
the evidence includes medical records from the Asheville VA 
Medical Center (VAMC) dated from October 1996 to February 
1997 which describe the treatment the veteran received for 
his skin disability.  

Lastly, a July 1997 VA examination report notes the veteran 
complained of lesions on his arms which were very itchy and 
seemed to be progressing in size.  Upon physical examination, 
he had three nodules on the left forearm which had "[a]n 
erythematous base, and indurated and lichenified."  He also 
presented evidence of post inflammatory hyperpigmentation and 
scaling, as well as some superficial excoriation.  The three 
nodules on the left forearm measured 2 x 1.4 centimeters 
(cm), 2 x 1.5 cm, and 1.5 x 1 cm.  In addition, he had two 
lesions measuring 1.8 x 1 cm, and .4 x .4 cm on the right 
forearm, also on the extensor surface.  The veteran's 
diagnosis was prurigo nodularis/neurodermatitis.

As to the applicable law, under Diagnostic Code 7806, a 10 
percent evaluation is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent disability evaluation is 
assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  And, a 50 
percent disability evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

After a review of the evidence, the Board finds that the 
veteran's skin disability is characterized by lesions on both 
arms which are itchy and appear to be progressing in size.  
In particular, the Board notes that he has three nodules on 
the left forearm which have an erythematous base, and are 
indurated and lichenified.  He also presents evidence of post 
inflammatory hyperpigmentation and scaling, and some 
superficial excoriation.  As such, his skin disability more 
nearly approximates a disability characterized by eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Therefore, the Board concludes that the 
evidence supports an award of a 30 percent disability 
evaluation for the veteran's prurigo 
nodularis/neurodermatitis.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).  However, the Board finds the preponderance 
of the evidence is against an award of a disability 
evaluation in excess of 30 percent because the evidence does 
not show his skin disability is characterized by ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that it is exceptionally repugnant.  See 
id.

In arriving at this conclusion, the Board has considered 
38 U.S.C.A. § 5107(b), which expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, after reviewing the 
veteran's various written statements and all the evidence of 
record, the Board finds that the evidence is in relative 
equipoise, that the benefit of the doubt rule is applicable 
to this claim, and that, resolving all reasonable doubt in 
the veteran's favor, an award of a 30 percent disability 
evaluation for his prurigo nodularis/neurodermatitis is 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence does not show 
the veteran's symptomatology has caused marked interference 
with employment or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  Accordingly, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent disability evaluation for prurigo 
nodularis/neurodermatitis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

